 

 

Exhibit 10.1

 

AMENDMENT NO. 5, dated as of December 13, 2007, to the Employment Agreement
dated as of August 1, 2000, as amended (the “Employment Agreement”) between
Blyth, Inc., a Delaware corporation (the “Company”), and Robert B. Goergen (the
“Executive”).  Capitalized terms used herein that are not defined herein shall
have the meanings ascribed thereto in the Employment Agreement.

 

WHEREAS, pursuant to Section 9 of the Employment Agreement, the Company is
obligated to pay the Executive, following the Executive’s Separation from
Service, a Deferred Supplemental Pension Benefit Obligation in annual
installments of $400,000 per annum, together with interest thereon at the rate
of 6% per annum, compounded quarterly, calculated from the date following the
Executive’s Separation from Service;

 

WHEREAS, the Company is also obligated to pay interest on the components of such
Supplemental Pension Benefit Obligation that were not paid when earned at the
rate of 6% per annum, compounded quarterly, calculated from the date on which
earned to the date of the Executive’s Separation from Service; and

 

WHEREAS, the Company and the Executive desire to amend the Employment Agreement
primarily for the purpose of accelerating the time for payment of such Deferred
Supplemental Pension Benefit Obligation and the components thereof.

 

NOW, THEREFORE, the Company and the Executive hereby agree as follows:

 


1.                                       SECTION 1(B) OF THE EMPLOYMENT
AGREEMENT IS HEREBY AMENDED TO READ IN ITS ENTIRETY AS FOLLOWS:


 

“Base Salary” shall mean an annualized salary of not less than (a) $600,000
during the Initial Term and (b) thereafter, one-half of the annualized Base
Salary as in effect on the last day of the Initial Term, in each case as
adjusted as contemplated by the second sentence of Section 4 below; provided,
however, that the term “Base Salary” shall not include any amounts payable under
the third sentence of Section 4 below.

 


2.                                       CLAUSE (III)(B) OF SECTION 1(E) OF THE
EMPLOYMENT AGREEMENT IS HEREBY AMENDED BY DELETING THE WORDS “DURING THE LAST
THREE YEARS OF THE TERM OF EMPLOYMENT,” AND SUBSTITUTING IN LIEU THEREOF THE
WORDS “DURING THE REMAINDER OF THE TERM OF EMPLOYMENT FOLLOWING THE INITIAL
TERM,”.


 

3.                                       Section 3 is hereby amended by adding
the following two new sentences thereto immediately after the sixth sentence
thereof:

 

 

 

--------------------------------------------------------------------------------


 

It is the intent of the Company and the Executive that there shall not occur a
Separation from Service (as defined in Section 9(k) hereof) with respect to the
Executive until the end of the Employment Period.  To that end, and
notwithstanding the end of the Initial Term, the giving of notice by the Company
or by the Executive pursuant to Section 2 hereof or the provisions of
Section 3(b) hereof, the Executive agrees to use his best efforts to continue to
provide to the Company until the end of the Employment Period, and the Company
agrees to use its best efforts to utilize, such services of the Executive as may
be necessary to ensure that there will not be a Separation from Service with
respect to the Executive prior to the end of the Employment Period.

 

4.                                       Section 4 of the Employment Agreement
is hereby amended by (a) changing the heading thereof to read “BASE SALARY;
ADDITIONAL COMPENSATION.” and (b) adding a new third sentence thereto to read as
follows:

 

In addition, so long as the Term of Employment shall not have terminated on or
prior to January 31, 2008, during the period commencing February 1, 2008, and
ending on the earlier of July 31, 2010 or the last day of the Term of
Employment, the Executive shall be paid, in addition to his Base Salary and any
incentive award to which he might be entitled, an additional annualized salary
of $500,000, which shall be payable in accordance with the regular payroll
practices of the Company.

 

5.                                       The first sentence of Section 6(a) of
the Employment Agreement is hereby amended to read in its entirety as follows:

 

Subject to Section 9(k) hereof and to vesting, as hereinafter provided, the
Executive shall be entitled to receive, during his lifetime, a supplemental
pension benefit, commencing upon the earlier of (a) August 1, 2010, and (b) the
day following the end of the Term of Employment, equal to 50% of his Final
Average Compensation, but not in excess of $500,000 per annum, which amount
shall be payable in four equal quarterly installments each year, commencing on
the earlier of August 1, 2010 or the day following the end of the Term of
Employment.

 

6.                                       Section 6(c) of the Employment
Agreement is hereby deleted in its entirety.

 

 

 

2

--------------------------------------------------------------------------------


 

7.                                       Section 9(k) of the Employment
Agreement is hereby amended by deleting the period at the end thereof and adding
the following words after the word “paid”: “together with interest thereon at
rate of 6% per annum, compounded quarterly, calculated from the dates that
payment thereof was due, but for this Section 9(k), to the date of payment
thereof.”

 

8.                                       Section 9(l) of the Employment
Agreement is hereby amended in its entirety to read as follows:

 

In addition to the annuity that is described in Section 6(a) hereof, the
Executive shall earn an additional supplemental pension benefit in a quarterly
amount of $125,000, commencing retroactively as of August 1, 2006, and each
November 1, February 1, May 1 and August 1 thereafter until the earlier of
(a) January 31, 2008 and (b) the last day of the Term of Employment (pro-rated
for any partial final quarter in the event that the Term of Employment
terminates (1) on a day other than August 1, November 1, February 1 or May 1 and
(2) prior to January 31, 2008.  Subject to Section 9(k) hereof, such amount
shall be due and payable, on the earlier of (a) January 31, 2008 and (b) the
last day of the Term of Employment (the Additional Supplement Pension Benefit
Payment Date”), together with interest thereon at the rate of 6% per annum,
compounded quarterly, calculated from the dates that the Executive earned the
same to the Additional Supplement Pension Benefit Payment Date.

 

9.                                       Section 24 is hereby amended by
deleting the words “December 31, 2006” and substituting in lieu thereof the
words “December 31, 2008”.

 

10.                                 Except as amended hereby, the Employment
Agreement shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date set
forth above.

 

 

Blyth, Inc.

 

 

 

 

By:

 

 

 

 

Its: Vice President

 

 

 

 

The Executive:

 

 

 

 

 

 

 

 

 

Robert B. Goergen

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------